           Case 1:21-cr-00095-MKV Document 9 Filed 03/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


GREGORY BOECKEL and
ANDREW M. THALER, as Trustee,
                                                                       19 Civ. 11234 (PAE)
                                       Plaintiffs,
                         -v-                                                ORDER

LONG ISLAND RAILROAD COMPANY,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

        The Southern District of New York has reconfigured courtrooms and other spaces in its

courthouses to allow civil jury trials to proceed as safely as possible during the COVID-19

pandemic. Under the centralized calendaring system currently in place, the Clerk’s Office

schedules up to three jury trials to begin on each day of jury selection: a primary case and up to

two back-up cases that may proceed in its place if the primary case does not go forward.

        On February 9, 2021, the parties having advised the Court of their availability for a jury

trial during the second quarter, the Court notified the parties that the Court would request a jury

trial for June 28, 2021. Dkt. 47. The Clerk’s Office has now notified the Court that this case has

been placed on the jury trial list for June 28, 2021. The case must be trial-ready for that date.

The case is second on the list for jury trials for that day. This means that the case will not

proceed on June 28, 2021 if the other trial scheduled for that date goes forward. If the case

cannot proceed on the scheduled date, the Court will seek another jury trial date for as soon as

possible thereafter. As soon as the Court confirms that the matter will proceed on June 28, 2021,

it will inform the parties.
        Case 1:21-cr-00095-MKV Document 9 Filed 03/01/21 Page 2 of 2




      SO ORDERED.
                                              
                                              ____________________________
                                              Paul A. Engelmayer
                                              United States District Judge

Dated: March 1, 2021
       New York, New York
